Citation Nr: 1302038	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-08 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and retinopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1960 to August 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Winston-Salem, North Carolina RO in January 2008 (which, in pertinent part, continued a 20 percent rating for diabetes mellitus) and in June 2009 (which denied service connection for sleep apnea).  On his March 2009 Form 9 substantive appeal, the Veteran indicated that he wanted a videoconference Board hearing at the Winston-Salem RO.  However, he withdrew this request in a November 2011 statement.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2012).

On April 2009 VA sleep apnea examination, the Veteran reported that he had had a problem with snoring since the 1970s.  He reported that his wife started noticing in about 1985 that he would snore and then stop breathing.  He had undergone a sleep study and was consistently using a CPAP at a level 9; he no longer snored, had morning headaches, or woke up tired.  He reported steady weight gain since being diagnosed with diabetes 20 years earlier.  Following a physical examination, the diagnoses were severe obstructive apnea-hypopnea syndrome and significant hypoxemia.  The examiner opined that it is less likely as not that the Veteran's sleep apnea was caused by or aggravated beyond its normal progression by his diabetes mellitus.  The examiner explained that sleep apnea is an entirely different condition than diabetes mellitus, and diabetes is not a risk factor for sleep apnea.  The examiner noted that the Veteran reported continuous weight gain, which is a risk factor for sleep apnea, since being diagnosed with diabetes.  The examiner stated that it appears the Veteran had continuous weight gain over the years and that such weight gain most likely caused the diabetes and the sleep apnea.  The examiner opined that, based on the history of snoring in the 1970s and developing diabetes in 1995, it appears the Veteran may have had sleep apnea prior to diabetes.

The Board finds the April 2009 VA examination to be inadequate because the examiner's opinion is based on an inaccurate medical history (the Veteran's diabetes was diagnosed prior to 1995)(see July 2005 VA examination report noting that diabetes was under treatment prior to 1995 and April 2008 examination noting a 30 year history of diabetes).  Furthermore, the examiner opined that the Veteran developed sleep apnea prior to diabetes and that the sleep apnea was not aggravated by the diabetes but provides no explanation for this statement.  The examiner did not address the alternate theory raised (that weight gain was secondary to diabetes and therefore the sleep apnea was secondary to diabetes).  The probative value of a medical opinion rests in part on the completeness of the record on which it was based, and also on the explanation of rationale for the opinion.  Because the April 2009 VA examiner cited an incorrect pertinent medical history and gave an incomplete opinion, the examination is inadequate and development for an adequate examination is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the Board notes that the Veteran's most recent VA diabetes examination occurred in April 2008, nearly five years ago.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has alleged in statements that the current rating does not reflect his current state of impairment including regulation of activities; he contends that his daily activities are limited due to his blood sugar level dropping upon exerting even moderate activity.  The Veteran's statements advance an implicit claim that the diabetes disability is more severe than shown on the 2008 VA examination.  Because the Veteran is competent to observe a worsening of symptoms, a contemporaneous examination is necessary to assess the current severity of the disability. 

Finally, a review of the claims file (as well as Virtual VA) indicates that the most recent VA treatment records in evidence are from March 2012.  Updated records of any VA treatment the Veteran may have received for the disabilities at issue are highly pertinent to these claims, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record copies of the complete updated (since March 2012) clinical records of any treatment the Veteran has received for the disabilities at issue.

2.  The RO should then schedule the Veteran for an appropriate VA examination to ascertain the current severity of his diabetes mellitus, including any diabetic complications.  The Veteran's claims file (including this remand) must be reviewed by the examiner in connection with the examination, and the examiner must also be provided a copy of the criteria for rating diabetes and all potential complications.  Findings reported must include notation of the presence or absence of each symptom noted in the criteria for ratings above 20 percent.  The examiner should also comment on the expected impact of the symptoms found on the Veteran's activities of daily living, and must explain the rationale for all opinions offered.

3.  The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the etiology of his sleep apnea.  The Veteran's claims file (including this remand, and noting in particular the April 2009 VA opinion cited above) must be reviewed by the examiner in conjunction with the examination, and all findings must be described in detail.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:  

Please opine whether the Veteran's sleep apnea is at least as likely as not (a 50% or better probability) a) related to (incurred in) the Veteran's military service, or b) caused or aggravated by a service-connected disability.  

[The response to this question should address the theory that diabetes caused weight gain which, in turn, caused or aggravated sleep apnea.] 

The examiner must fully explain the rationale for all opinions.

4.  The RO should then re-adjudicate the claims on appeal.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

